







Exhibit 10.1
TOLL BROTHERS, INC.
EXECUTIVE SEVERANCE PLAN
Plan Document/Summary Plan Description
Toll Brothers, Inc. (the “Company”) has adopted the Toll Brothers, Inc.
Executive Severance Plan (the “Plan”) for the benefit of certain employees of
the Company and its subsidiaries (hereinafter referred to as the “Company
Group”), on the terms and conditions hereinafter stated, effective as of the
Effective Date.
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, the Plan is intended
to be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3-2(b). Accordingly, any
benefits paid pursuant to the terms of the Plan are not deferred compensation
for purposes of ERISA, and no Participant shall have a vested right to such
benefits. To the extent applicable, it is intended that portions of the Plan
either comply with or be exempt from the provisions of Section 409A of the Code.
The Plan shall be administered in a manner consistent with this intent and any
provision that would cause the Plan to fail to either constitute a welfare
benefit plan under ERISA or comply with or be exempt from Section 409A of the
Code, as the case may be, shall have no force and effect. This document serves
as both the plan document as required under Section 402 of ERISA as well as a
summary plan description as required under Section 104(b) of ERISA.
1.Definitions.
(a)    “Accrued Obligations” means (i) all accrued but unpaid Base Salary
through the date of a Covered Termination, (ii) any unpaid or unreimbursed
expenses incurred in accordance with the policies of the Employer, and (iii) any
benefits provided under the employee benefit plans and programs of the Company
Group in which the Participant participates immediately prior to, and is due
upon or continues after, a termination of employment, including rights with
respect to Company equity (or equity derivatives) and rights with respect to
Company nonqualified deferred compensation arrangements.
(b)    “Affiliate” has the meaning set forth in the Omnibus Plan.
(c)    “Annual Bonus Program” means the annual cash incentive bonus program in
which the Participant participates as of the date of such Participant’s Covered
Termination.
(d)    “Anticipatory Termination” means a Covered Termination occurring within
the six months prior to the occurrence of a Change in Control; provided, that it
is reasonably demonstrated that such termination (A) was at the request of a
third party who has taken steps reasonably calculated or intended to effect the
Change in Control or (B) otherwise arose in connection with or in anticipation
of the Change in Control.
(e)    “Asset Sale” means a Change in Control resulting from the consummation of
a sale or other disposition of all or substantially all of the assets of the
Company.
(f)    “Award” has the meaning set forth in the Omnibus Plan.
(g)    “Base Salary” means the Participant’s then current annual base salary
rate immediately prior to his or her Covered Termination (or, if higher, the
annual base salary immediately prior to an event that constitutes Good Reason
hereunder), and determined without regard to any salary deferrals under any
deferred compensation or cafeteria plans or programs of the Company Group in
which the Participant participates.
(h)    “Board” means the Board of Directors of the Company.
(i)    “Cash Severance Amount” means, with respect to any Participant, the “Cash
Severance Amount”, as set forth on Appendix A or Appendix B, in each case, as
attached hereto, as applicable, based on such Participant’s category or job
title.


    

--------------------------------------------------------------------------------




(j)    “Cause” has the meaning set forth in the Omnibus Plan.
(k)    “Change in Control” has the meaning set forth in the Omnibus Plan.
(l)    “Change in Control Covered Termination” means a (i) a Covered Termination
occurring within the two-year period following a Change in Control or (ii) an
Anticipatory Termination.
(m)    “Claims Administrator” means the Committee or such other individual or
group of individuals as may be appointed as the claims administrator under the
Plan by the Committee from time to time.
(n)    “Clawback Policy” means any clawback, forfeiture or other similar policy
adopted by the Board or the Committee from time to time.
(o)    “COBRA Payment” means, with respect to any Participant, a lump-sum cash
amount equal to the product of (x) a Participant’s monthly COBRA premium for
continued health insurance coverage and (y) the number of months in the
Subsidized Cobra Period set forth in Appendix A or Appendix B, as applicable, in
each case based on such Participant’s category, job title or other
classification.
(p)    “Code” means the Internal Revenue Code of 1986, as amended, and the
rules, regulations or other interpretative guidance promulgated thereunder, as
well as any successor laws in replacement thereof.
(q)    “Committee” means the Executive Compensation Committee of the Board.
(r)    “Covered Termination” means a Participant’s termination of employment
with the Employer by the Employer without Cause or by the Participant for Good
Reason; provided, however, that no such termination shall be considered a
Covered Termination if such Participant’s employment with the Employer is
terminated:
(i)    solely by reason of a transfer to the employ of another member of the
Company Group;
(ii)    upon the expiration of a leave of absence by reason of his or her
failure to return to work at such time unless, at such time, there is not an
available position for which such Participant is qualified, or
(iii)    in connection with an Asset Sale if either (A) in connection with such
Asset Sale such Participant was offered employment with the purchaser or an
Affiliate thereof in an Asset Sale (I) within a 50-mile radius of such
Participant’s current work site for a comparable position and (II) with the same
or greater Base Salary, and with comparable annual bonus and equity compensation
opportunity, and the Participant fails to accept such employment offer, or
(B) notwithstanding the comparable terms and conditions of employment being
available within a 50-mile radius, such Participant voluntarily elected not to
participate in the selection process for employment with the purchaser or an
Affiliate thereof in an Asset Sale.
(s)    “Effective Date” means March 12, 2019.
(t)    “Eligible Employee” means each non-union, salaried, full-time employee of
the Company Group with the title of Vice President or above. Eligible Employees
shall, in no event, include: (i) independent contractors, (ii) temporary
employees, (iii) individuals treated other than as employees for federal income
and employment tax purposes at the time such individual performs services, (iv)
employees who are regularly scheduled to work less than 20 hours per week, and
(v) individuals who the Company designates as “non-benefits eligible.”
(u)    “Employer” means, with respect to any Participant, the member of the
Company Group by which such Participant is employed.
(v)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules, regulations or other interpretive guidance promulgated
thereunder, as well as any successor laws in replacement thereof.
(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules, regulations or other interpretive guidance promulgated thereunder, as
well as any successor laws in replacement thereof.


2

--------------------------------------------------------------------------------




(x)    “Good Reason” means, without the Participant’s consent, (i) a material
diminution in the Participant’s authorities, duties, job responsibilities,
status or reporting relationships, (ii) (A) a reduction in base salary or target
bonus opportunity, (B) the failure to pay the base salary or the applicable
bonus amount when due, or (C) for the two-year period following a Change in
Control, a reduction in equity compensation opportunity (based on the grant date
fair value of such equity compensation, as determined under FASB Accounting
Standards Codification Topic 718), (iii) the relocation of the principal place
of the Participant’s employment by more than 50 miles from the Participant’s
principal place of employment, (iv) the material breach of an existing agreement
between the Company and the Participant, or (v) the failure of any purchaser (or
an Affiliate thereof) in an Asset Sale by agreement in writing, to expressly,
absolutely and unconditionally assume and agree to perform the Plan, in the same
manner and to the same extent that the Company would be required to perform the
Plan if no such Asset Sale had taken place; provided, that any of the events
described in clauses (i) – (iv) above shall constitute Good Reason only if the
Company (or applicable employer following a Change in Control) fails to cure
such event within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason; provided further, that the
Participant shall cease to have a right to terminate due to any Good Reason
event on the 90th day following the later of the occurrence of the event or the
Participant’s knowledge thereof, unless the Participant has given the Company
(or applicable employer following a Change in Control) written notice thereof
prior to such date.
(y)    “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement substantially in the form
attached hereto as Exhibit A, as may be updated or amended from time to time to
reflect changes in law and/or differences in applicable state law.
(z)    “Omnibus Plan” means the Company’s 2019 Omnibus Incentive Plan, as
amended from time to time (or any successor plan thereto adopted by the Company
for the purpose of providing equity and other incentive compensation to the
employees and other service providers of the Company or its Affiliates).
(aa)    “Other Severance Arrangements” means any plans, policies, guidelines,
arrangements, agreements, letters and/or other communication, whether formal or
informal, written or oral sponsored by the Company or any of its Affiliates
and/or entered into by any representative of the Company or any of its
Affiliates that might otherwise provide severance benefits upon a Covered
Termination.
(bb)    “Participant” means an Eligible Employee who is designated as a
Participant by the Committee, subject to the requirements of Section 2. For
purposes hereof, the Committee shall be permitted to (i) designate groups of
Eligible Employees by category, job title or other classification it deems
appropriate as Participants without the need to identify any individual
Participant by name and (ii) delegate to Company management the authority to
determine whether specific individuals qualify as Participants within the
parameters set forth by the Committee.
(cc)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(dd)    “Pro-Rata Bonus” means an amount equal to (i) in the case of a Change in
Control Covered Termination, the Participant’s Target Bonus, and (ii) in the
case of a Covered Termination that is not a Change in Control Covered
Termination, the Participant’s bonus earned based on actual performance, in each
case, with respect to the bonus otherwise payable under the Annual Bonus Program
for the year in which the Participant’s Covered Termination occurred, pro-rated
for the months of service up to and including the month of termination.
(ee)    “Release Agreement” means a release of claims in the form customarily
provided by the Company Group to terminated employees, pursuant to which a
Participant may be required to (i) acknowledge the receipt of the severance
payment and other benefits, and (ii) release the Company and its Affiliates
(including the Employer and its Affiliates) and other Persons designated by the
Company from any liability arising from his or her employment or termination
thereof (other than with respect to the Participant’s rights under the Plan).
(ff)    “Subsidized COBRA Period” means, with respect to any Participant, the
period set forth on Appendix A or Appendix B, in each case, as applicable, based
on such Participant’s category, job title or other classification.
(gg)    “Target Bonus” means the Participant’s target annual bonus under the
Annual Bonus Program.


3

--------------------------------------------------------------------------------




2.    Eligibility.
Except as otherwise provided under the Plan, each Participant is eligible to
receive severance pay and severance benefits under the Plan if such Participant:
(a)    remains in the employ of the Employer through the date of a Covered
Termination,
(b)    fulfills the normal responsibilities of such Participant’s position,
including, but not limited to, meeting regular attendance, specific transitional
activities, workload and other standards of the Employer, and
(c)    executes and submits a Non-Interference Agreement in connection with, and
no later than 30 days following, becoming a Participant under the Plan.
3.    Termination of Employment.
(a)    Payments on Covered Termination that is not a Change in Control Covered
Termination. If a Participant whose category or job title is designated on
Appendix A hereto undergoes a Covered Termination that is not a Change in
Control Covered Termination, in addition to any Accrued Obligations, subject to
such Participant’s execution, delivery to the Company, and non-revocation of a
Release Agreement, as contemplated in subsection (d) below, and continued
compliance with the Non-Interference Agreement, such Participant shall be
entitled to the following payments and benefits:
(i)    the Pro-Rata Bonus, which will be payable to the Participant concurrently
with the cash bonus payments to other similarly-situated employees under the
Annual Bonus Program (but in all events prior to March 15 of the calendar year
immediately following the calendar year in which such Covered Termination
occurs), and
(ii)    (A) a lump-sum cash payment equal to the applicable Cash Severance
Amount, payable within 60 days following the date of the Participant’s Covered
Termination, (B) the COBRA Payment, payable within 60 days following the date of
the Participant’s Covered Termination, and (C) reasonable outplacement services
that are directly related to the type of services the Participant provided to
the Company and are actually provided by an outplacement services firm for the
time period that is equal to the lesser of (I) the Subsidized COBRA Period and
(II) the period beginning on the date of the Participant’s Covered Termination
and ending on the second anniversary thereof.
Notwithstanding anything in the Plan to the contrary, with respect to any
Participant who undergoes a Covered Termination that is subsequently determined
to have been an Anticipatory Termination upon the occurrence of a Change in
Control, such Participant shall be entitled to receive any incremental payments
and benefits under Section 3(b) to which such Participant would otherwise have
been entitled if such Participant’s Covered Termination was initially determined
to have been a Change in Control Covered Termination.
Notwithstanding anything in the Plan to the contrary, and for the avoidance of
doubt, if a Participant’s category or job title is not set forth on Appendix A
hereto, or if the Participant has not otherwise been designated as a Participant
by the Committee (or its designee), such Participant is ineligible to receive
any payments and benefits under this Section 3(a).
(b)    Payments on Change in Control Covered Termination. If a Participant whose
category or job title is designated on Appendix B hereto undergoes a Change in
Control Covered Termination, in addition to any Accrued Obligations, subject to
such Participant’s execution, delivery to the Company, and non-revocation of a
Release Agreement, as contemplated in subsection (d) below, and continued
compliance with the Non-Interference Agreement, such Participant shall be
entitled to the following payments and benefits in lieu of the payments and
benefits set forth in Section 3(a):
(i)    the Pro-Rata Bonus, which will be payable to the Participant concurrently
with the cash bonus payments to other similarly-situated employees under the
Annual Bonus Program (but in all events prior to March 15 of the calendar year
immediately following the calendar year in which such Change in Control Covered
Termination occurs), and


4

--------------------------------------------------------------------------------




(ii)    (A) a lump-sum cash payment equal to the applicable Cash Severance
Amount, payable within 60 days following the date of the Participant’s Change in
Control Covered Termination, (B) the COBRA Payment, payable within 60 days
following the date of the Participant’s Covered Termination, and (C) reasonable
outplacement services that are directly related to the type of services the
Participant provided to the Company and are actually provided by an outplacement
services firm for the time period that is equal to the lesser of (I) the
Subsidized COBRA Period and (II) the period beginning on the date of the
Participant’s Covered Termination and ending on the second anniversary thereof.
Notwithstanding anything in the Plan to the contrary, and for the avoidance of
doubt, if a Participant’s category or job title is not set forth on Appendix B
hereto, or if the Participant has not otherwise been designated as a Participant
by the Committee (or its designee), such Participant is ineligible to receive
any payments and benefits under this Section 3(b).
Payments and benefits described under subsections (a) and (b) may be made by the
Company or any other member of the Company Group, as determined by the Company
in its sole discretion, including, without limitation, the Employer.
(c)    Other Termination Events. If a Participant’s employment is terminated for
any reason other than pursuant to a Covered Termination, such Participant shall
not be entitled to the payment of any severance or other benefits under the
Plan.
(d)    Release Agreement. Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to this Section 3
(other than the Accrued Obligations) shall be conditioned upon a Participant’s
execution, delivery to the Company, and non-revocation of the Release Agreement
(and the expiration of any revocation period contained in such Release
Agreement) within 60 days following the date of a Covered Termination. If a
Participant fails to execute the Release Agreement in such a timely manner so as
to permit any revocation period to expire prior to the end of such 60-day
period, or timely revokes his or her acceptance of such release following its
execution, such Participant shall not be entitled to payment of any severance
and other benefits under the Plan. Further, to the extent that any of the
payments hereunder constitute “nonqualified deferred compensation” for purposes
of Section 409A of the Code, any payment of any amount or provision of any
benefit otherwise scheduled to occur prior to the 60th day following the date of
such Covered Termination, but for the condition of executing the Release
Agreement as set forth herein, shall not be made until the first regularly
scheduled payroll date following such 60th day, after which any remaining
payments shall thereafter be provided to the Participant according to the
applicable schedule set forth herein.
(e)    Clawback/Forfeiture. Notwithstanding any provision herein to the
contrary, the payment of any amount or provision of any benefit pursuant to
subsections (a) or (b) above (other than the Accrued Obligations) shall be
conditioned upon and subject to the Clawback Policy.
4.    Treatment of Awards.
Any outstanding Awards granted to the Participant under the Omnibus Plan shall
vest in accordance with the terms of the Omnibus Plan and applicable award
agreement.
5.    Additional Terms.
(a)    Taxes. Severance and other payments and benefits under the Plan will be
subject to all required federal, state and local taxes and may be affected by
any legally required withholdings. Payments under the Plan are not deemed
“compensation” for purposes of the retirement plans, savings plans, and
incentive plans of the Company Group. Accordingly, no deductions will be taken
for any retirement and savings plan and such plans will not accrue any benefits
attributable to payments under the Plan.
(b)    Set Off; Mitigation. The Company’s obligation to pay the Participant the
amounts provided and to make the arrangements provided hereunder shall not be
subject to set-off, counterclaim, or recoupment of amounts owed by the
Participant to the Company or its Affiliates. The Participant shall not be
required to mitigate the amount of any payment provided pursuant to the Plan by
seeking other employment or otherwise, and the amount of any


5

--------------------------------------------------------------------------------




payment provided for pursuant to the Plan shall not be reduced by any
compensation earned as a result of the Participant’s other employment or
otherwise.
(c)    Specified Employees. Notwithstanding anything herein to the contrary, if
(i) at the time of a Participant’s Covered Termination, such Participant is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the commencement of the payment of any such payments or benefits hereunder
will be deferred (without any increase or decrease in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following such Participant’s Covered Termination (or the earliest date
that is permitted under Section 409A of the Code), and (ii) any other payments
of money or other benefits due to the Participant hereunder would cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by or at the direction of the Committee, that does not
cause such an accelerated or additional tax or result in additional cost to the
Company. The Company shall consult with its legal counsel and tax advisors in
good faith regarding the implementation of this Section 5(c); provided, however,
that none of the Company any other member of the Company Group, or any of their
respective employees or representatives, shall have any liability to the
Participant with respect thereto.
6.    Termination or Amendment of the Plan.
The Plan may be amended, terminated or discontinued in whole or in part, at any
time and from time to time at the discretion of the Board or the Committee;
provided, however, that no such amendment, termination or discontinuance shall,
without a Participant’s consent, adversely affect any Participant that has
undergone a Covered Termination prior to the effective date of any such
amendment, termination or discontinuance; provided further, that following a
Change in Control, the Plan may not be amended, terminated or discontinued in
whole or in part, at any time prior to the second anniversary of the date of
such Change in Control without the written consent of an affected Participant.
7.    Limitation of Certain Payments.
In the event that any payments and/or benefits due to a Participant under the
Plan and/or any other arrangements are determined by the Company to constitute
“excess parachute payments” as defined under Section 280G of the Code, any cash
severance payable under the Plan shall be reduced by the minimum amount
necessary, subject to the last sentence of this paragraph, such that the present
value of such parachute payments is below 300% of such Participant’s “base
amount” (as defined under Section 280G of the Code), and by accepting
participation in the Plan, each Participant agrees to waive his or her rights to
any “parachute payments” (as defined under Section 280G of the Code) sufficient
to reduce such parachute payments to below such threshold; provided, however, in
no event shall such cash severance be reduced below zero. Notwithstanding the
foregoing, no payments or benefits shall be reduced under this Section 7 unless
(a) the net amount of such payments and benefits, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced payments and
benefits), is greater than or equal to (b) the net amount of such payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such payments and benefits and the amount of excise
tax imposed under Section 4999 of the Code as to which such Participant would be
subject in respect of such unreduced payments and benefits and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced payments). For purposes hereof, (i) the order in
which any amounts are deemed to be reduced, if applicable, is (A) cash payments,
(B) other non-cash forms of benefits, and (C) equity-based payments and
acceleration of vesting, and (ii) within any such category of payments and
benefits (that is, (i)(A), (i)(B) or (i)(C) above), (A) a reduction shall occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A of the Code and then with respect to amounts that are
and (B) to the extent that any such amounts are to be made over time (e.g., in
installments, etc.), then the amounts shall be reduced in reverse chronological
order.


6

--------------------------------------------------------------------------------




8.    Claims Procedure.
(a)    Processing Claims. If an individual is not selected for participation in
the Plan or does not satisfy the conditions for eligibility in the Plan, he or
she is not entitled to benefits and/or payments under the Plan. A claim for
benefits under the Plan must be filed within 180 days following the date that
such Participant’s claim for benefits is denied. If an individual fails to act
within the 180-day limit, the individual loses the right to have his or her
claim reviewed.
(b)    Decision. The processing of claims for benefits and payments under the
Plan will be carried out as quickly as possible. If an individual’s claim for
benefits under the Plan is denied, the individual will receive a written notice
of such denial within 90 days of receipt of such individual’s claim. In special
cases, an additional 90 days may be needed and such individual will be notified
in this case within such initial 90-day period. The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which the Claims Administrator expects to render the benefit determination.
Any written notice denying an individual’s claim for benefits under the Plan
will include:
(i)    specific reasons as to why the claim was denied,
(ii)    clear reference to the Plan provisions upon which the denial is based,
(iii)    a description of any additional material or information to further
support the claim, and the reasons why these are necessary, and
(iv)    a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the individual’s right
to bring a civil action under Section 502 of ERISA following an adverse benefit
determination on review.
(c)    Request for Review of Denial of Benefits. The individual or his or her
authorized representative may request a review of his or her claim by giving
written notice to the Claims Administrator. Each individual has the right to
have representation, review pertinent documents, and present written issues and
comments. An individual shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to such individual’s claims for benefits. An individual’s
request must be made not later than 60 days after he or she receives the notice
of denial. If an individual fails to act within the 60-day limit, the individual
loses the right to have his or her claim reviewed.
(d)    Decision on Review. Upon receipt of a request for review from an
individual, the Claims Administrator shall make a full and fair evaluation of
the denied claim and may require additional documents necessary for such a
review. The Claims Administrator shall make a decision within 60 days from
receipt of the individual’s request. Such decision will take into account all
comments, documents, records, and other information submitted by such individual
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. In special cases, an
additional 60 days may be needed and such individual will be notified in this
case within such initial 60-day period. The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
Claims Administrator expects to render the benefit determination. In no event
shall the decision be made more than 120 days after receipt of the individual’s
request for review. The decision on the review shall be in writing and shall
include specific reasons for the decision. The final decision of the Claims
Administrator shall be conclusive and binding upon all parties having or
claiming to have an interest in the matter being reviewed. Any written notice
denying an individual’s appeal for benefits under the Plan will include:
(i)    specific reasons as to why the appeal was denied,
(ii)    clear reference to the Plan provisions upon which the denial is based,
(iii)    a statement that the individual is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the individual’s appeal for benefits, and


7

--------------------------------------------------------------------------------




(iv)    a statement describing any voluntary appeals procedures offered by the
Plan and the individual’s right to obtain the information about such procedures,
and a statement of the individual’s right to bring a civil action under Section
502 of ERISA.
(e)    In Case of Clerical Error. If any information regarding an individual is
incorrect, and the error affects his or her benefits, the correct information
will determine the extent, if any, of the individual’s benefits under the Plan.
9.    Miscellaneous.
(a)    No Right to Continued Employment.  Nothing contained in the Plan shall
confer upon any Participant any right to continue in the employ of any member of
the Company Group nor interfere in any way with the right of the Company to
terminate his or her employment, with or without Cause.
(b)    Plan Not Funded.  Amounts payable under the Plan shall be payable from
the general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts. No Participant,
beneficiary or other Person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of participation hereunder.
Neither the provisions of the Plan, nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, beneficiary or other Person. To the extent that a
Participant, beneficiary or other Person acquires a right to receive payment
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.
(c)    Non-Transferability of Benefits and Interests.  All amounts payable under
the Plan are non-transferable, and no amount payable under the Plan shall be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge. This Section 9(c) shall not apply to an
assignment of a contingency or payment due (i) after the death of a Participant
to the deceased Participant’s legal representative or beneficiary, or (ii) after
the disability of a Participant to the disabled Participant’s personal
representative.
(d)    Discretion of Company, Board and Committee.  Any decision made or action
taken by, or inaction of, the Company, the Board, the Committee or the Claims
Administrator arising out of or in connection with the creation, amendment,
construction, administration, interpretation and effect of the Plan that is
within its authority hereunder or applicable law shall be within the absolute
discretion of such entity and shall be conclusive and binding upon all Persons.
In the case of any conflict, the decision made or action taken by, or inaction
of, the Claims Administrator will control. However, with respect to the
authorized officers and senior executives, as designated by the Board in its
resolutions, any decision made or action taken by, or inaction of, the Committee
controls.
(e)    Indemnification.  Neither the Board nor the Committee, any employee of
the Company, nor any Person acting at the direction thereof (each such Person an
“Affected Person”), shall have any liability to any Person (including without
limitation, any Participant), for any act, omission, interpretation,
construction or determination made in connection with the Plan (or any payment
made under the Plan). Each Affected Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Affected Person in connection with or resulting from any action, suit or
proceeding to which such Affected Person may be a party or in which such
Affected Person may be involved by reason of any action taken or omitted to be
taken under the Plan and against and from any and all amounts paid by such
Affected Person, with the Company’s approval, in settlement thereof, or paid by
such Affected Person in satisfaction of any judgment in any such action, suit or
proceeding against such Affected Person; provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person’s bad faith, fraud or willful wrongful act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the


8

--------------------------------------------------------------------------------




Company’s organizational documents, as a matter of law, or otherwise, or any
other power that the Company may have to indemnify such Person or hold them
harmless.
(f)    Section 409A. Notwithstanding any provision of the Plan to the contrary,
if any benefit provided under the Plan is subject to the provisions of Section
409A of the Code, the provisions of the Plan will be administered, interpreted
and construed in a manner necessary to comply with Section 409A of the Code or
an exception thereto.  Notwithstanding any provision of the Plan to the
contrary, in no event shall the Company (or its employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of the Plan to satisfy the requirements of Section 409A of the Code
or any other applicable law.
(g)    No Duplication; Treatment of Other Severance Arrangements. In no event
shall any Participant receive the severance benefits provided for herein in
addition to severance benefits provided for under any Other Severance
Arrangement; provided, that if such Participant is covered by any Other
Severance Arrangement, such Participant shall be entitled to any amount due and
payable under the Plan that is greater than and in addition to the amount due
and payable under the Other Severance Arrangement.
(h)    Governing Law.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of Delaware.
(i)    Notice. Any notice or other communication required or which may be given
pursuant to the Plan shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or two days after it has been
mailed by United States express or registered mail, return receipt requested,
postage prepaid, addressed to the Company at the address set forth below, or to
the Participant at his or her most recent address on file with the Company.
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
c/o General Counsel


(j)    Captions.  Captions and headings are given to the sections and
subsections of the Plan solely as a convenience to facilitate reference. Such
captions and headings shall not be deemed in any way material or relevant to the
construction or interpretation of the Plan or any provision thereof.
(k)    Successors. The Plan shall inure to the benefit of and be binding upon
the Company and its successors.
10.    ERISA Rights.
(a)    Eligible Employees are entitled to certain rights and protections under
ERISA. ERISA provides that Eligible Employees under the Plan shall be entitled
to:
(i)    examine, without charge, at the office of the Plan Administrator (as
defined in Section 11) and at other specified locations, all documents governing
the Plan and a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration,
(ii)    obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series) and updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies, and
(iii)    receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of the
summary annual report.
(b)    In addition to creating rights for plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the Plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Eligible Employees. No one, including the
Employer or any other Person,


9

--------------------------------------------------------------------------------




may fire an Eligible Employee or otherwise discriminate against an Eligible
Employee in any way to prevent such Eligible Employee from obtaining a benefit
or exercising such Eligible Employee’s rights under ERISA.
(c)    If an Eligible Employee’s claim is denied or ignored, in whole or in
part, Eligible Employees have a right to know why this was done and to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules, as set forth in Section 8. Under
ERISA, there are steps Eligible Employees can take to enforce the above rights.
For instance, if an Eligible Employee requests a copy of plan documents or the
latest annual report from the Plan Administrator and does not receive them
within 30 days, such Eligible Employee may file suit in Federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay such Eligible Employee up to $110 a day until such Eligible Employee
receives the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If the Eligible Employee has a
claim for benefits which is denied or ignored, in whole or in part, such
Eligible Employee may file suit in a state or Federal court. If it should happen
that Plan fiduciaries misuse the Plan’s money, or if an Eligible Employee is
discriminated against for asserting such Eligible Employee’s rights, such
Eligible Employee may seek assistance from the U.S. Department of Labor, or such
Eligible Employee may file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If the Eligible Employee is successful,
the court may order the person such Eligible Employee sued to pay these costs
and fees. If the Eligible Employee loses, the court may order such Eligible
Employee to pay these costs and fees, for example, if it finds such Eligible
Employee’s claim is frivolous.
(d)    If the Eligible Employee has questions about the Plan, such Eligible
Employee should contact the Plan Administrator. If the Eligible Employee has
questions about this Section 10 or about such Eligible Employee’s rights under
ERISA, such Eligible Employee should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Eligible Employees may also
obtain certain publications about such Eligible Employee’s rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.
11.    General Information.
Name of Plan
Toll Brothers, Inc. Executive Severance Plan
Plan Number
 
Plan Sponsor
Toll Brothers, Inc.
250 Gibraltar Road
Horsham, PA 19044
Plan Sponsor’s Employer Identification Number
23-2516867
Plan Administrator
General Counsel of the Company
Agent for Service of Legal Process
Plan Administrator
Plan Year
Calendar Year









10

--------------------------------------------------------------------------------






Appendix A
Payments on Covered Termination
Participant’s Category, Job Title or Other Classification
Subsidized COBRA Period
Cash Severance Amount
Executive Officers Other than the Chief Executive Officer


18 months
1.5 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus
Chief Executive Officer
24 months
2.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus












--------------------------------------------------------------------------------

    




Appendix B
Payments on Change in Control Covered Termination
Participant’s Category, Job Title or Other Classification
Subsidized COBRA Period
Cash Severance Amount
Specified individuals (other than Executive Officers) as designated by the
Committee (or its designees)


12 months
1.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus
Chief Executive Officer
30 months
2.5 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus


Executive Officers Other than the Chief Executive Officer


24 months
2.0 times the sum of the Participant’s (i) Base Salary and (ii) Target Bonus










--------------------------------------------------------------------------------


EXHIBIT A


CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition of my participation in the Toll Brothers, Inc. Executive
Severance Plan (the “Plan”), and in consideration of my continued employment
with Toll Brothers, Inc. or a subsidiary (the “Company”) and my receipt of the
compensation now and hereafter paid to me under the Plan and/or by the Company,
I agree to the terms and conditions of this Confidentiality, Non-Interference,
and Invention Assignment Agreement (the “Non‑Interference Agreement”):
1.    Confidential Information.
(a)    Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries (together with the Company, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and at all times thereafter, to hold in confidence, and not to use,
except for the benefit of the Company Group, or to disclose to any person, firm,
corporation, or other entity without written authorization of the Company, any
Confidential Information that I obtain or create. I further agree not to make
copies of such Confidential Information except as authorized by the Company. I
understand that “Confidential Information” means information that the Company
Group has or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential. I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how, including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any U.S. federal, state or local governmental or law enforcement
branch, agency or entity (collectively, a “Governmental Entity”); provided,
however, that in such event I will give the Company prompt written notice
thereof so that the Company Group may seek an appropriate protective order
and/or waive in writing compliance with the confidentiality provisions of this
Non-Interference Agreement.
(b)    Former Employer Information. I represent that my performance of all of
the terms of this Non‑Interference Agreement as an employee of the Company Group
has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.
(c)    Permitted Disclosure. Nothing in this Non-Interference Agreement shall
prohibit or impede me from communicating, cooperating or filing a complaint with
any Governmental Entity with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. I understand
that I do not need the prior authorization of (or to give notice to) the Company
regarding any such communication or disclosure. I further understand and
acknowledge that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. I understand and
acknowledge further that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law





--------------------------------------------------------------------------------

    


may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. Notwithstanding the foregoing, under no
circumstance will I be authorized to disclose any information covered by
attorney-client privilege or attorney work product of any member of the Company
Group without prior written consent of the Company’s General Counsel or other
officer designated by the Company.
2.    Developments.
(a)    Developments Retained and Licensed. To the extent applicable, I have
attached hereto, as Schedule A, a list describing with particularity all
developments, original works of authorship, improvements, and trade secrets that
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), that belong solely to me or
belong to me jointly with another, that relate in any way to any of the proposed
businesses, products, or research and development of any member of the Company
Group, and that are not assigned to the Company hereunder, or if no such list is
attached, I represent that there are no such Prior Developments. If, during any
period during which I perform or performed services for the Company Group both
before or after the date hereof (the “Assignment Period”), whether as an
officer, employee, director, independent contractor, consultant, or agent, or in
any other capacity, I incorporate (or have incorporated) into a Company Group
product or process a Prior Development owned by me or in which I have an
interest, I hereby grant the Company, and the Company Group or its designee
shall have, a non-exclusive, royalty-free, irrevocable, perpetual, transferable
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Development as part of or in connection with such product or process.
(b)    Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may (or have previously)
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception or reduction to practice of the invention to the business
of any member of the Company Group, or actual or demonstrably anticipated
research or development of any member of the Company Group, (ii) result from or
relate to any work performed for any member of the Company Group, or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.
(c)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, or any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
(d)    Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my


A-2



--------------------------------------------------------------------------------

    


obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation. If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Developments or original
works of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact to act for and in my behalf and stead to execute
and file any such applications or records and to do all other lawfully permitted
acts to further the application for, prosecution, issuance, maintenance, and
transfer of letters patent or registrations thereon with the same legal force
and effect as if originally executed by me. I hereby waive and irrevocably
quitclaim to the Company any and all claims, of any nature whatsoever, that I
now or hereafter have for past, present, or future infringement of any and all
proprietary rights assigned to the Company.
3.    Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the premises of, and owned by, the Company (or any
other member of the Company Group), including disks and other storage media,
filing cabinets, and other work areas, is subject to inspection by personnel of
any member of the Company Group at any time with or without notice.
4.    Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
5.    Restrictions on Interfering.
(a)    Non-Competition. During the period of my employment with the Company
(the “Employment Period”) and, if I have ever been eligible for the benefits set
forth on Appendix A to the Plan, during the Post-Termination Restricted Period,
I shall not, directly or indirectly, individually or on behalf of any person,
company, enterprise, or entity, or as a sole proprietor, partner, stockholder,
director, officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities within the United States of
America or any other jurisdiction in which any member of the Company Group
engages in business derives a material portion of its revenues or has
demonstrable plans to commence business activities in.
(b)    Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, I shall not, directly or indirectly for my own account or for
the account of any other individual or entity, engage in Interfering Activities.
(c)    Non-Disparagement. I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or their respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group. However, my obligations under this subparagraph (c)
shall not apply to (i) disclosures required by applicable law, regulation, or
order of a court or governmental agency or (ii) disclosures or communications
described in Section 1(c) of this Non-Interference Agreement or otherwise
protected from restriction under applicable law.


A-3



--------------------------------------------------------------------------------

    


(d)    Definitions. For purposes of this agreement:
(i)    “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier, or other business relation of the Company Group,
or any such relation that was a client, customer, licensee or other business
relation within the prior six (6)-month period, in each case, with whom I
transacted business or whose identity became known to me in connection with my
relationship with, or employment by, the Company.
(ii)    “Competitive Activities” shall mean any business activities related to
the design, building, marketing, sale, and arrangement of financing for detached
and attached homes in luxury residential communities or any business activities
where the goods or services are of the type offered or provided by the Company
Group within two (2) years prior to the date on which the Company Group is
determining whether, and to what extent, if any, I am in violation of the
provisions of this agreement, or any other business activity that is materially
competitive with the then current or demonstrably planned business activities of
the Company Group.
(iii)    “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group, (B)
hiring any individual who was employed by the Company Group within the six
(6)-month period prior to the date of such hiring, or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
(iv)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(v)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Employment Period for any reason and ending
on the twelve (12)-month anniversary of such date of termination.
6.    Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I further acknowledge that the restrictions and limitations
set forth in this agreement will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.
7.    Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this agreement or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of this Non-Interference Agreement, which shall be given
full effect without regard to the invalid portions. If any of the covenants
contained herein are held to be invalid or unenforceable because of the duration
of such provisions or the area or scope covered thereby, I agree that the court
making such determination shall have the power to reduce the duration, scope,
and/or area of such provision to the


A-4



--------------------------------------------------------------------------------

    


maximum and/or broadest duration, scope, and/or area permissible by law, and in
its reduced form said provision shall then be enforceable.
8.    Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, monetary damages (e.g.,
disgorgement of profits or recoupment or forfeiture of any payments or benefits
provided under the Plan) or other equitable relief by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
this Non-Interference Agreement without the necessity of proving irreparable
harm or injury as a result of such breach or threatened breach. Notwithstanding
any other provision to the contrary, I acknowledge and agree that the
Post-Termination Restricted Period shall be tolled during any period of
violation of any of the covenants in paragraph 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.
9.    Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event I am subpoenaed by any person or entity (including, but not limited to,
any Governmental Entity) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise), that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
10.    General Provisions.
(a)    Governing Law; Waiver of Jury Trial. The validity, interpretation,
construction, and performance of this Non-Interference Agreement shall be
governed by the laws of the United States of America and the State of Delaware,
without giving effect to the principles of conflict of laws. BY EXECUTION OF
THIS NON-INTERFERENCE AGREEMENT, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.
(b)    Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.
(c)    No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.
(d)    Successors and Assigns. This Non-Interference Agreement will be binding
upon my heirs, executors, administrators, and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns. I
expressly acknowledge and agree that this Non-Interference Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets


A-5



--------------------------------------------------------------------------------

    


or stock of the Company, whether by purchase, merger, or other similar corporate
transaction, provided that the license granted pursuant to Section 2(a) may be
assigned to any third party by the Company without my consent.
(e)    Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *




A-6



--------------------------------------------------------------------------------






I, _______________________, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement on the respective date set
forth below:




Date:            
(Signature)




[Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement]

--------------------------------------------------------------------------------






SCHEDULE A
LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



_____    Additional Sheets Attached
Signature of Executive: ________________________
Print Name of Executive: _______________________
Date: ________________________











